Citation Nr: 0315323	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  96-43 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  

2.  Entitlement to an increased evaluation for 
osteochondromatosis with synovitis, right knee, currently 
evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for menisectomies 
and arthroscopic debridement, right knee, currently evaluated 
as 10 percent disabling.

4.  Entitlement to an increased evaluation for instability of 
the right knee, currently evaluated as 10 percent disabling.

(The issue of entitlement to service connection for 
disabilities of the skin, variously diagnosed, due to 
exposure to Agent Orange, will be the subject of a later 
decision.)

ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970, and from October 1970 to October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Board notes that initially, the veteran's service-
connected right knee disabilities were characterized as one 
disability.  In this regard, service connection was granted 
for post operative status removal of medial and lateral 
meniscus, and chronic synovitis of the right knee joint by 
rating decision dated in May 1974.  A 10 percent rating 
evaluation was assigned for this disability under Diagnostic 
Code 5259.  In June 1982, the RO increased the rating 
evaluation from 10 percent to 20 percent under Diagnostic 
Code 5258, and recharacterized the right knee disability as 
postoperative status, right knee, medial and lateral 
meniscectomy with degenerative joint disease, post traumatic.  
The rating evaluation for the right knee disability was 
thereafter reduced to 10 percent in December 1983.  The RO, 
in a December 1992 rating decision, increased the rating 
evaluation to 20 percent for the right knee disability.  A 
July 1996 rating decision continued the assigned 20 percent 
evaluation for the right knee disability under Diagnostic 
Codes 5020-5257.  The right knee disorder was recharacterized 
as right knee osteochondromatosis with synovitis, status 
postoperative meniscectomies times two, and arthroscopic 
debridement.  

In February 1999, the RO determined that assignment of the 
rating evaluation pursuant to Diagnostic Code 5257 for the 
right knee disability was not appropriate.  The right knee 
disorder was recharacterized as right knee 
osteochondromatosis with synovitis and degenerative joint 
disease, and rated as 30 percent disabling under Diagnostic 
Codes 5010-5260.  A separate 10 percent evaluation was also 
assigned under Diagnostic Code 5259 for status post 
meniscectomy times two and arthroscopic debridement of the 
right knee.  Service connection was granted for surgical scar 
of the right knee for which a noncompensable evaluation was 
assigned under Diagnostic Code 7805.  The veteran has not 
appeal this determination.  

In July 2002, the RO granted service connection for 
instability of the right knee, and assigned a 10 percent 
evaluation under Diagnostic Code 5257.  In view of the fact 
that service connection had previously been established under 
Diagnostic Code 5257, the Board finds that the instability of 
the right knee under Diagnostic Code 5257 is part of the 
claim for an increased rating and is properly before the 
Board for appellate consideration at this time.  Accordingly, 
the Board's appellate consideration with respect to the right 
knee disability will involve consideration of the issues 
noted on the title page of this decision.

Further development will be conducted on the issue of 
entitlement to service connection for skin disorders, 
variously diagnosed, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9).  See also VAOPGCPREC-2003 (May 21, 2003). 


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal was obtained by 
the RO; and, all reasonable efforts to assist the veteran in 
substantiating his claims have been made.

2.  The veteran's right knee disability, characterized as 
osteochondromatosis with synovitis of the right knee, is 
manifested by traumatic arthritis with full range of motion 
with objective evidence of painful motion.  

3.  The postoperative residuals meniscectomies and 
arthroscopy of the right knee are manifested by no more than 
slight laxity, subluxation and reported episodes locking and 
effusion.    


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
osteochondromatosis with synovitis of the right knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Codes 5010, 5262 (2002).

2.  The criteria for a rating in excess of 10 percent for 
postoperative residuals of meniscectomies and arthroscopic 
debridement of the right knee have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 5259 
(2002).

3.  The criteria for a rating in excess of 10 percent for 
instability and subluxation of the right knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 5257 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5103, 
5103A, 5107)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date. VCAA, § 7(a), 114 Stat. at 
2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The final rule implementing the VCAA was published 
on August 29,2001.  66 Fed. Reg. 45,620-32 (Aug.29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

The RO has had the opportunity to review the veteran's claim 
in conjunction with the new legislation.  The Board finds 
that the veteran was notified of the criteria necessary to 
establish his claims in the statement of the case and 
supplemental statements of the case.  He was informed of the 
contents of the VCAA in the July 2002 supplemental statement 
of the case and also what evidence the VA would obtain.  The 
Board finds that all pertinent evidence has been obtained and 
the veteran has been afforded VA examinations during the 
appeal period.  Thus the Board is satisfied that the 
provisions of the VCAA have been met.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background

Service connection was established for postoperative status, 
removal of medial and lateral meniscus, and chronic synovitis 
of the right knee joint by rating decision dated in May 1974.  
The right knee disability was evaluated as 10 percent 
disabling at that time under Diagnostic Code 5259.  

In May 1987, the Board determined that the right knee 
disability was then appropriately rated as 10 percent 
disabling under Diagnostic Code 5259.  At that time, it was 
noted that the right knee disability was manifested by well-
healed scars and puncture wounds secondary to surgery, 
minimal grinding of the patellofemoral joint on motion and 
pain on motion, and was productive of no more than slight 
impairment.

The record discloses that the right knee disability was 
thereafter the subject of several rating adjudications 
between 1989 and 1993.  In February 1993, an increased 
evaluation of 20 percent was assigned for the right knee 
disability under Diagnostic Code 5258.  The evidence of 
record at that time showed the right knee to be status post 
multiple surgeries including total medial and lateral 
meniscectomies, with development of degenerative arthritis in 
the right knee joint marked by pain and instability.

More recently, the veteran sought an increased evaluation for 
his right knee disability.

On VA examination in June 1996, the veteran presented with 
complaints of pain, intermittent swelling, stiffness, 
crepitation, and popping.  He also reported symptoms of 
occasional locking and buckling of the knee.  The veteran 
reported his right knee symptoms were aggravated by prolonged 
walking and standing.  VA examination report contains a 
diagnostic impression of degenerative joint disease, and 
osteochondromatosis of the right knee with synovitis, mild 
effusion, and loss of range of motion with history of lateral 
and medial meniscectomies and arthroscopic debridement.  A 
radiology report indicates that studies of the right knee 
showed multiple small focal calcifications on the lateral 
aspect, with some mild narrowing and spur formation medially 
and laterally and in the patella.  It was noted that these 
studies revealed the knee to be in stable condition, and that 
these results were similar to those recorded in 1994.  
Findings noted on physical examination showed synovitis with 
a trace of fluid in the joint.  Range of motion was evaluated 
as 0 degree extension to 90 degrees flexion, with mild 
crepitation.  There was no lateral collateral, medial 
collateral, or cruciate ligament laxity detected.  The 
remainder of the examination was unremarkable.

Private and VA clinical records dated from 1997 to 2000 
document treatment for the right knee disability.  A March 
1998 report notes the veteran presented with complaints of 
the right knee giving way and locking.  On examination, range 
of motion was assessed as 10 degrees extension to 130 degrees 
flexion.  A July 1998 clinical report notes the veteran 
presented with complaints of knee pain.  He was evaluated for 
possible debridement and future total knee.  It was noted 
that the veteran had moderate-severe osteoarthritis of the 
right knee with significant pain, described as episodic in 
nature and worse with acute exacerbations.  The veteran was 
noted to experience pain with activity.  

A July 1999 report references an assessment of osteoarthritis 
of the right knee, and notes that only surgical options 
available were knee fusion or total knee arthroplasty. 

On VA examination in November 2001, the veteran presented 
with chronic right knee symptoms, exacerbated by walking on 
uneven terrain, and transversing stairs.  The veteran 
reported his knee tended to give way while walking, 
particularly when walking along uneven surfaces.  He also 
reported episodes of locking and intermittent episodes of 
effusion with prolonged weight bearing.  The veteran does not 
utilize a cane or crutches.  Examination showed subluxation 
of the right knee, noted to involve of hyperextension and 
pinching of the patella.  It was noted that episodes of 
effusion occurred following instances of hyperextension of 
the knee.  There was no evidence of dislocation.  Range of 
motion of the right knee was evaluated as zero degree 
extension to 140 degrees flexion.  There was no evidence of 
popliteal cysts.  The medial and lateral collateral ligaments 
were slightly laxed.  
The examiner noted that stress applied to either was 
productive of a popping sensation palpable laterally over the 
lateral collateral ligament or lateral joint space.  There 
was marked retropatellar crepitation with flexion and 
extension of the knee.  The examiner indicated there was 
approximately seven or eight millimeters anterior drawer 
subluxation with stress of the anterior cruciate ligament.  
The posterior cruciate ligament was intact.  There was no 
deformity of the genu valgum or genu varum detected.  The 
veteran was unable to perform squats.  He was observed to 
ambulate favoring his right leg.  The right leg and left leg 
were the same length.  The diagnostic impression was post-
traumatic degenerative arthritis of the right knee.  It was 
the examiner's impression that the osteoarthritis is severe 
in nature and will require total knee replacement in the 
future. 

Analysis

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  


Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.2 (2002).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2 (2002)), the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veterans Claims 
(Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that it is not enough for an examiner to state a 
range of motion.  Rather, 38 C.F.R. § 4.40 (2002) requires 
consideration of factors such as lack of normal endurance, 
functional loss due to pain, and pain on use; specifically 
limitation of motion due to pain on use including during 
flare-ups.  The Court also held that 38 C.F.R. § 4.45 (2002) 
required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity. 38 C.F.R. § 
4.10 (2002).

Pursuant to Diagnostic Code 5010, arthritis due to trauma, 
substantiated by x-ray findings, will be rated as 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes of the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by a finding such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by a finding such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, the disability will 
be rated as follows: With x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations a 20 percent rating 
will be assigned.  With x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups a 10 
percent evaluation will be assigned.

Other impairment of the knee is rated under Diagnostic Code 
5257, which provides that recurrent subluxation or lateral 
instability warrants a 10 percent rating when there is slight 
impairment.  Ratings of 20 and 30 percent are warranted for 
moderate and severe impairment, respectively.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2002).

In regard to limitation of motion, Diagnostic Code 5260 
provides that limitation of flexion of the knee to 60 degrees 
warrants a zero percent evaluation.  Limitation of flexion of 
the knee to 45 degrees warrants a 10 percent evaluation.  A 
20 percent evaluation requires that flexion be limited to 30 
degrees, and a 30 percent evaluation requires that flexion be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2002).

Diagnostic Code 5261 provides that limitation of extension of 
the knee to 5 degrees warrants a zero percent evaluation, and 
to 10 degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that extension be limited to 15 degrees, 
and a 30 percent evaluation requires that extension be 
limited to 20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees, and a 50 percent 
evaluation requires that extension be limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).

Normal knee motion is from zero degrees to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II (2002).

Under Diagnostic Code 5262, a 10 percent disability rating is 
provided for malunion of the tibia and fibula, with slight 
knee or ankle disability.  Malunion of the tibia and fibula 
with moderate knee or ankle disability warrants a 20 percent 
evaluation, and malunion of the tibia and fibula with marked 
knee or ankle disability warrants a 30 percent evaluation.  
Nonunion of the tibia and fibula, with loose motion, 
requiring a brace, warrants a 40 percent evaluation.  38 
C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2002).

Symptomatic removal of the semilunar cartilage warrants 
assignment of a maximum 10 percent rating under Diagnostic 
Code 5259.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2002).

Diagnostic Code 5258 provides that dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint warrants a 20 percent rating. 38 
C.F.R. § 4.71a, Diagnostic Code 5258 (2002).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2002).

The veteran's right knee osteochondromatosis with synovitis 
and degenerative joint disease is currently rated as 30 
percent disabling under Diagnostic Codes 5010-5260.  A 10 
percent rating evaluation has been assigned for status post 
meniscectomy times two and arthroscopic debridement of the 
right knee under Diagnostic Code 5259.  In addition, a 
separate 10 percent rating under Diagnostic Code 5257 has 
been awarded for instability of the right knee.  In this 
regard the Board points out that pyramiding, which is the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected disability. 
38 C.F.R. § 4.14 (2002).  

With regard to the osteochondromatosis with synovitis and 
degenerative joint disease, the veteran has reported he has 
limited mobility due to impairment of the knee joint.  
Objectively, x-ray studies confirm traumatic arthritis of the 
right knee joint.  VA examination conducted in 1996 showed a 
loss of 50 degrees motion on flexion of the right knee.  The 
most recent VA examination in 2001, showed full range of 
motion of the right knee.  Even considering the veteran's 
complaints of painful motion and impaired mobility, 
objectively, the clinical findings of record are not 
sufficient to warrant assignment in excess of 30 percent.  

Additionally, in view of the normal range of motion, it is 
the opinion of the Board that any functional impairment 
caused by the service-connected right knee disability as 
contemplated in DeLuca is included in the assigned 30 percent 
evaluation.  Also there is no evidence of nonunion of the 
tibia or fibula.  Accordingly, the Board finds that a rating 
in excess of 30 percent under Diagnostic Codes 5010, 5260, 
5261, or 5262 is not warranted.

The RO has also assigned separate 10 percent evaluation for 
the right knee disability based upon residuals of 
menisectomies and arthroscopic debridement under Diagnostic 
Code 5259.  In this regard, 10 percent rating is the maximum 
rating permitted under diagnostic Code 5259.

Additionally the RO has assigned a separate 10 percent rating 
for instability under Diagnostic Code 5257.  In this regard, 
the record shows that he veteran has complained of episodes 
of the knee locking, effusion, and giving way.  The recent VA 
examination in 2001, showed anterior drawer subluxation of 
the knee with hyperextension and pinching of the patella.  
However, there was no evidence of dislocation.  The medial 
and lateral collateral ligaments were laxed.  However, the 
degree of laxity was described as slight.  

After reviewing the evidence the Board finds that a rating in 
excess of 10 percent under Diagnostic Code 5257 is not 
warranted.  The Board further finds that regarding these 
determinations the evidence was not equipoise as to warrant 
consideration of the benefit of the doubt doctrine.  
38 C.F.R. § 4.3 (2002) 


ORDER

An increased evaluation for osteochondromatosis with 
synovitis of the right knee is denied.

An increased evaluation for removal of the semilunar 
cartilage of the right knee is denied.

An increased evaluation for residuals of meniscectomies and 
arthroscopic debridement of the right knee under Diagnostic 
Code 5257 is denied



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

